Name: Commission Regulation (EEC) No 2306/79 of 19 October 1979 suspending the granting of special aid for skimmed- milk powder intended as feed for animals other than young calves under Regulation (EEC) No 1844/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10. 79 Official Journal of the European Communities No L 264/ 19 COMMISSION REGULATION (EEC) No 2306/79 of 19 October 1979 suspending the granting of special aid for skimmed-milk powder intended as feed for animals other than young calves under Regulation (EEC) No 1844/77 the moment on the market for fresh skimmed-milk i powder which is showing a certain firming of prices, &lt; application of Regulation (EEC) No 1844/77 should be suspended until further notice ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 10 (3) thereof, Whereas Special measures were taken to promote the disposal of skimmed-milk powder by its use in feed for animals other than young calves in order to deal with the market situation in that product which was marked by considerable stocks and few outlets ; whereas, among these measures, Commission Regula ­ tion (EEC) No 1844/77 of 10 August 1977 (3 ), as last amended by Regulation (EEC) No 1 726/79 (4 ), provided for the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves ; Whereas, in view of the drop in public stocks of skimmed-milk powder and of the general situation at HAS ADOPTED THIS REGULATION : Article 1 The fixation by tender of special aid for skimmed ­ milk powder under Regulation (EEC) No 1844/77 shall be suspended . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 205, 11.8 . 1977, p. 11 . (4 ) OJ No L 199, 7 . 8 . 1979, p. 10 .